Exhibit 10(e)(5)

 

Annual Performance Incentive Plan for 2006 (“2006 APIP”)

 

Under the 2006 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if annual
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.

 

The Committee approved annual incentive opportunities for 2006, expressed as a
percentage of base salary for each participating officer. Certain additional
goals were established for some officers based on business unit goals and/or
individual performance goals and objectives. The Committee also established
overall threshold, target and maximum measures of performance for the 2006 APIP.
The performance measures and weightings for 2006 are total revenue (30%),
operational earnings per share (40%) and core cash flow from operations (30%).

 

Individual payments will be subject to the review and approval of the Committee
following the completion of the 2006 fiscal year.